Case 1:19-cv-00742-LPS Document 234 Filed 10/15/19 Page 1 of 2 PageID #: 12251



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


CIRBA INC. (d/b/a DENSIFY)
and CIRBA IP, INC.,
                      Plaintiffs/Counter-
                      Defendants,
                                                    C.A. No. 19-742-LPS
       v.
VMWARE, INC.,
                      Defendant/Counter-
                      Plaintiff.



                      STIPULATION AND [PROPOSED] ORDER
                 TO TAKE THIRD-PARTY DEPOSITION OUT OF TIME

       IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their

undersigned counsel and subject to the approval of the Court, that VMware, Inc. shall complete

the deposition of Mr. Ben Fathi, a third party, on November 7, 2019, notwithstanding the

November 6, 2019 close of fact discovery, due to Mr. Fathi’s unavailability prior to that date.

       All other dates remaining in the Scheduling Order, unless previously amended by Order

of the Court, shall remain the same.

Dated: October 15, 2019




                                                1
Case 1:19-cv-00742-LPS Document 234 Filed 10/15/19 Page 2 of 2 PageID #: 12252




MORRIS JAMES LLP                                   YOUNG CONAWAY STARGATT &
                                                   TAYLOR, LLP

/s/ Kenneth L. Dorsney                             /s/ Samantha G. Wilson
Kenneth L. Dorsney (No. 3726)                      Anne Shea Gaza (No. 4093)
500 Delaware Avenue, Suite 1500                    Robert M. Vrana (No. 5666)
Wilmington, DE 19801                               Samantha G. Wilson (No. 5816)
(302) 888-6800                                     Rodney Square
kdorsney@morrisjames.com                           1000 North King Street
                                                   Wilmington, DE 19801
Attorneys for Plaintiffs/Counter-                  (302) 571-6600
Defendants                                         agaza@ycst.com
                                                   rvrana@ycst.com
                                                   swilson@ycst.com

                                                   Attorneys for Defendant/Counter-Plaintiff




       SO ORDERED this              day of October, 2019.




                                               Chief, United States District Judge




                                                  2
